DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 5, 20, 24, 25 are amended; Claims 17 is cancelled; No claims are added.  Claims 1 – 16, 18 - 25 are currently pending and subject to examination.

Response to Arguments
In light of the applicant’s amendments to the claims to remedy the informalities pointed out in the previous office action, the objection to claims 5, 24, 25 is hereby withdrawn.  The rejection applied to claims 14 – 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn, however, the informality in claim 6 has not been addressed, therefore the rejection to claim 6 under 35 U.S.C. 112(b) is maintained. 
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that Ganu et al. fails to teach selecting the two or more STAs for the TB MU UL OFDMA control frame transmission based on the grouping criterion based on two or more RSSI values corresponding to the two or more STAs, respectively and selection of STAs for a TB MU UL OFDMA control frame transmission.

Examiner’s Response:
Examiner respectfully disagrees with this argument as Ganu et al. discloses in [0075] that an AP may calculate a UL pathloss between the client device and the AP using the effective maximum transmit power, the uplink headroom, an antenna gain of the AP, and an RSSI value measured at the AP for the client device and in [0080] Ganu et al. discloses an UL MCS and a target RSSI may be selected in order to further subdivide or generate a subgroup of client devices based on PHY compatibility. Therefore, Ganu et al. reasonably reads on the claimed limitation.

Applicant’s Arguments:
Applicant further argues that Ganu et al. fails to teach the wireless communication device to determine a count of STAs to be included in the group of two or more STAs based on a data size of the two or more control frames to be included in the TB MU UL OFDMA control frame transmission and that Ganu et al. fails to teach any selection of STAs for the TB MU UL OFDMA control frame transmission comprising at least one of a Buffer Status Report (BSR), a Beamforming Report (BFR), a Bandwidth Query Report (BOR), or a Null-Data Packet (NDP) Feedback Report (NFR).

Examiner’s Response:
Examiner respectfully disagrees with this argument as Ganu et al. discloses in [0042] the AP informs the client devices of the allocation and in turn, the AP polls its associated client device for their UL traffic requirements and in [0043] Ganu et al. discloses that the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP and Ganu et al., discloses in [0046] a plurality of client devices for UL MU transmissions can be grouped together based on the upstream traffic compatibility, where an AP or an AP controller may leverage information contained in buffers status reports (BSRs).  Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 does not end with a period, thus rendering the claim vague and indefinite, as it is not clear if the claim was meant to have additional limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 – 12, 14 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ganu et al. (US 20200037183 A1) in view of Chu et al. (US 10972196 B1).

Regarding claim 1, Ganu et al. discloses an apparatus (Ganu et al., FIG. 1A access point (AP)/controller 106 in relation to FIG. 5A) comprising logic (Ganu et al., FIG. 2A, machine-readable storage medium 204) and circuitry (Ganu et al., FIG. 2A, processor 202; [0034] each AP/controller may be a combination of hardware, software, and/or firmware that is configured to provide wireless network connectivity to wireless client devices) configured to cause a wireless communication device (Ganu et al., FIG. 1A, client device/STA 110) to: 
based on a grouping criterion (Ganu et al., [0017] when employing MU-MIMO, a wireless network device may group two or more client devices, and transmit beamformed signals to each group in relation to [0020] a grouping of client devices can be based on one or more criteria including: compatibility of traffic to be transmitted from client devices; and similarity of device class or capability of client devices; [0039] client devices in a network may be grouped together for purposes of simultaneous UL transmissions to an AP/controller), select from a plurality of wireless communication stations (STAs) a group of two or more STAs (Ganu et al., [0021] determining the MCS and target transmit power to be used by client devices for sending their data upstream to an AP(s) when they are part of the MU grouping in order to achieve a desired RSSI at the AP in relation to [0041] in the uplink context an AP/controller determines or calculates a grouping of client devices) for a Trigger-Based (TB) Multi-User (MU) UL Orthogonal-Frequency-Division-Multiple-Access (OFDMA) control frame transmission (Ganu et al., [0042], UL MU-MIMO/OFDMA modes use a trigger frame allowing an AP/controller to allocate MU-MIMO groups and OFDMA RUs to its associated client devices) to be communicated from the group of two or more STAs to the wireless communication device (Ganu et al., [0043] operating in an UL MU mode involves using a trigger frame in order to allow an AP/controller to allocate MU-MIMO groups and OFDMA RUs to client devices associated with the AP/controller), 
the grouping criterion based on two or more Received Signal Strength Indicator (RSSI) values corresponding to the two or more STAs, respectively (Ganu et al., [0075] a hardware processor may calculate, at the AP, a UL pathloss between the client device and the AP using the effective maximum transmit power, the uplink headroom, an antenna gain of the AP, and an RSSI value measured at the AP for the client device in relation to [0080] UL MCS and a target RSSI may be selected in order to further subdivide or generate a subgroup of client devices based on PHY compatibility, where an UL MCS rate can be selected for each client device to use for its triggered UL transmission, and a target transmit power of each client device can be selected to achieve the target RSSI at the AP); 
transmit a trigger frame to trigger the TB MU UL OFDMA control frame transmission (Ganu et al., [0043], once an allocation is made, an AP transmits a trigger frame soliciting the transmission of UL MU PHY Protocol Data Units (PPDUs) from multiple client devices, where the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP), 
the trigger frame comprising two or more STA Identifiers (IDs) to identify the two or more STAs, respectively (Ganu et al., [0043] the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP; [0044] the trigger frame can provide information identifying client devices that are allowed to transmit); and 
process the TB MU UL OFDMA control frame transmission from the group of two or more STAs (Ganu et al., [0040] trigger frames may enable multiple STAs to send uplink traffic to an AP concurrently in time, in relation to [0042] the AP informs the client devices of the allocation and in turn, the AP polls its associated client device for their UL traffic requirements), 
the TB MU UL OFDMA control frame transmission comprising two or more control frames from the two or more STAs, respectively (Ganu et al., [0044] in response to the trigger frame, the client devices transmit their respective data packets, UL MU (OFDMA or MU-MIMO) PPDUs to the AP using the appropriate/identified MCS and transmit power resulting in the target RSSI) 
wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) (Ganu et al., [0046] a plurality of client devices for UL MU transmissions can be grouped together based on the upstream traffic compatibility, where an AP or an AP controller may leverage information contained in buffers status reports (BSRs)).
Ganu et al. does not expressly disclose control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR).
Chu et al., for example from an analogous field of endeavor (Chu et al., [Col 15, ln 46 - 55] an AP determines a client station as present within its transmission range if a corresponding NDP from the client station was received in an UL MU transmission and the AP transmits a DL PPDU having a trigger frame configured to prompt at least some of the determined client stations (STAs) to transmit, as part of an UL MU transmission, respective ranging measurement request packets indicative of respective requests for participation in the MU ranging measurement procedure) discloses control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) (Chu et al., [Col 17, ln 16 - 34] trigger frame variants includes any suitable combination of two or more of a basic trigger for soliciting an UL MU transmission having basic user data, a beamforming report poll (BRP) trigger for soliciting an UL MU transmission having beamforming training feedback, a buffer status report poll (BSRP) trigger for soliciting an UL MU transmission having information regarding how much user data is buffered at client stations for transmission to the AP, a bandwidth query report poll (BQRP) trigger for soliciting an UL MU transmission having bandwidth query reports indicative of channel bandwidth availabilities at client stations) an NDP feedback report poll (NFRP) trigger for soliciting an UL MU transmission having NDPs as feedback, trigger frame in a PPDU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) as taught by Chu et al. with the system of Ganu et al. in order to allow for a more optimized measurement feedback packet (Chu et al., [Col 17, ln 40 - 45]).

Regarding claim 2, Ganu et al. - Chu et al. disclose identifying the plurality of STAs to be scheduled for UL control frame transmission (Chu et al., [Col 20, ln 8 - 10] an association identifier (AID) subfield includes an identifier of a client station for which the user information field is intended); 
group the plurality of STAs into a plurality of STA groups based on the grouping criterion (Ganu et al., [0044] the trigger frame can provide information regarding an appropriate duration and PPDU length of UL MU transmissions expected from client devices, as well as information identifying client devices that are allowed to transmit ;[0060] client devices whose pathloss to an AP is less than some determined pathloss threshold can be grouped together); and 
schedule a plurality of TB MU UL OFDMA control frame transmissions from the plurality of STA groups, respectively (Ganu et al., [0043] the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP).  The motivation is the same as in claim 1.

Regarding claim 4, Ganu et al. - Chu et al. disclose the grouping criterion comprises an RSSI similarity criterion (Ganu et al., [0060] an initial grouping of client devices selected based on traffic compatibility and/or client device class may be further refined, where a subset of the initial grouping can be identified/selected based on similar pathloss characteristics) corresponding to a similarity between the two or more RSSI values corresponding to the two or more STAs (Chu et al., [Col 24, ln 34 - 42] the group is established through negotiation and members of a group have a same set of ranging measurement capabilities, where the target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 1.

Regarding claim 5, Ganu et al. - Chu et al. disclose determine the group of two or more STAs to include N STAs (Ganu et al., [0060] an initial grouping of client devices selected based on traffic compatibility and/or client device class may be further refined, where a subset of the initial grouping can be identified/selected based on similar pathloss characteristics), and 
to apply the grouping criterion to identify from the plurality of STAs the N STAs having RSSI values which are closest to each other (Chu et al., [Col 24, ln 34 - 42] the group is established through negotiation and members of a group have a same set of ranging measurement capabilities, where the target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 1.

Regarding claim 6, Ganu et al. - Chu et al. disclose the grouping criterion comprises an RSSI difference threshold (Ganu et al., [0060] client devices whose pathloss to an AP is less than some determined pathloss threshold can be grouped together), a difference between a highest RSSI of the two or more RSSIs and a lowest RSSI of the two or more RSSIs is less than the RSSI difference threshold (Ganu et al., [0060] similar or tightly constrained MCSs (with respect to receive EVM, guard intervals, spatial streams, etc.), as specified by the AP at a desired RSSI level may be sustained).

Regarding claim 7, Ganu et al. - Chu et al. disclose the trigger frame comprises two or more Modulation and Coding Scheme (MCS) values (Ganu et al., [0043] the trigger frame is used to inform client devices that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP) for transmission of the two or more control frames, respectively (Chu et al., [Col 20, ln 19 - 21] an MCS subfield includes a value indicating the MCS to be used by the client station for the UL MU transmission), the two or more MCS values within a predefined MCS range (Ganu et al., [0044] in response to the trigger frame, the client devices transmit their respective data packets, UL MU OFDMA or MU-MIMO PPDUs to AP using the appropriate/identified MCS and transmit power resulting in the target RSSI).  The motivation is the same as in claim 1.

Regarding claim 8, Ganu et al. - Chu et al. disclose the trigger frame comprises two or more identical Modulation and Coding Scheme (MCS) values (Chu et al., [Col 20, ln 19 - 21] an MCS subfield includes a value indicating the MCS to be used by the client station for the UL MU transmission) for transmission of the two or more control frames, respectively (Ganu et al., [0044] in response to the trigger frame, the client devices transmit their respective data packets, UL MU OFDMA or MU-MIMO PPDUs to AP using the appropriate/identified MCS and transmit power resulting in the target RSSI).  The motivation is the same as in claim 1.

Regarding claim 9, Ganu et al. - Chu et al. disclose the trigger frame is configured (Chu et al., [Col 24, 27 - 28] a feedback size subfield indicates a size of ranging measurement feedback) to trigger the two or more control frames to have a same fixed size (Ganu et al., [0017] the transmissions may be more efficient when the frames being transmitted are similar in size).  The motivation is the same as in claim 1.

Regarding claim 10, Ganu et al. - Chu et al. disclose the wireless communication device to determine a count of STAs to be included in the group of two or more STAs (Chu et al., [Col 24, 31 - 34] a group identifier (ID) subfield includes a value indicating a group ID corresponding to the client stations from which the NDPs are being solicited in the UL MU transmission) based on one or more parameters (Ganu et al., [0054] a plurality of client devices for UL MU transmissions can be grouped together based on device class compatibility, where Class A devices have better accuracy in terms of their EIRP and RSSI measurement at the AP) corresponding to the TB MU UL OFDMA control frame transmission (Ganu et al., [0056] the hardware processor may execute instruction to schedule the set of client devices to transmit data in a single UL MU grouping).  The motivation is the same as in claim 1.

Regarding claim 11, Ganu et al. - Chu et al. disclose the wireless communication device to determine a count of STAs to be included in the group of two or more STAs (Chu et al., [Col 24, 34 - 34] a starting STA subfield indicates a first AID of a range of AIDs corresponding to the client stations that are scheduled to transmit in the UL MU transmission) based on a data size of the two or more control frames to be included in the TB MU UL OFDMA control frame transmission (Ganu et al., [0059] If the number of outstanding packets in a client device's transmission queue is larger than some given threshold, traffic compatibility may be weighted more heavily than device class, the compatibility of traffic amongst a group of client devices is prioritized over grouping based on device classes).  The motivation is the same as in claim 1.

Regarding claim 12, Ganu et al. - Chu et al. disclose maintaining a database (Ganu et al., FIG. 6, database 610) comprising a plurality of RSSI values corresponding to the plurality of STAs, respectively (Ganu et al., [0064] a table or other data structure may be used by WLAN infrastructure to maintain a record or listing of the maximum transmit power capabilities of a client device as seen by multiple APs across different channels, bands, and/or regulatory domains), and 
to identify whether a STA of the plurality of STAs is to be included in the group of two or more STA (Ganu et al., [0060] an initial grouping of client devices selected based on traffic compatibility and/or client device class may be further refined, where a subset of the initial grouping can be identified/selected based on similar pathloss characteristics) based on whether an RSSI value corresponding to the STA meets the grouping criterion  (Chu et al., [Col 24, 34 - 34] a starting STA subfield indicates a first AID of a range of AIDs corresponding to the client stations that are scheduled to transmit in the UL MU transmission, where a target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 1.

Regarding claim 14, Ganu et al. - Chu et al. disclose the grouping criterion is based on a Quality of Service (QoS) criterion (Ganu et al., [0046] per the 802.11ax standard, information contained in BSRs may include queued traffic (queued UL data buffered in each respective client device) per access category (AC) information) configured to identify whether a STA is to be included in the group of two or more STAs based on a QoS requirement for a traffic flow of the STA (Ganu et al., [0046] each client device may transmit to an AP or AP controller, the status of its UL buffer queue and indicator(s) regarding one or more ACs or traffic identifiers (TIDs) to which the queued data belongs, where each AC has a level of QoS).

Regarding claim 15, Ganu et al. - Chu et al. disclose the grouping criterion is based on a scheduling criterion configured to identify whether a STA is to be included in the group of two or more STAs based on a frequency of scheduling UL transmissions from the STA (Ganu et al., [0046] UL data can be assigned to one of four ACs, AC0-AC3, where the highest priority data, such as voice data that cannot withstand certain delays/latency, may be assigned to a first AC, AC0 and a next highest priority data, such as video data, may be assigned to AC1).

Regarding claim 16, Ganu et al. - Chu et al. disclose the grouping criterion is based on a size criterion configured (Ganu et al., [0050] the hardware processor may execute instruction to determine, for each client device, which AC is associated with a largest buffer queue size) to identify whether a STA is to be included in the group of two or more STAs based on a size of a control frame from the STA to be included in the TB MU UL OFDMA control frame transmission (Ganu et al., [0051] a set of client devices may be created by including those client devices whose largest buffer queue size is associated with the same AC/ACI).

Regarding claim 18, Ganu et al. - Chu et al. disclose the wireless communication device is an Access Point (AP) (Ganu et al., FIG. 1A, AP 106; [0042] UL MU-MIMO/OFDMA modes use a trigger frame allowing an AP to allocate MU-MIMO groups and OFDMA RUs to its associated client devices, where the AP informs the client devices of the allocation and polls its associated client device for their UL traffic requirements).

Regarding claim 19, Ganu et al. - Chu et al. disclose a radio to transmit the trigger frame (Ganu et al., [0042], UL MU-MIMO/OFDMA modes use a trigger frame allowing an AP/controller to allocate MU-MIMO groups and OFDMA RUs to its associated client devices), and to receive the TB MU UL OFDMA control frame transmission (Ganu et al., [0042] the AP informs the client devices of the allocation and polls its associated client device for their UL traffic requirements), one or more antennas connected to the radio (Ganu et al., [0073]  RSSI at the AP is a function of the current EIRP of the client device, the receive antenna gain of the AP and the pathloss between the client device and the AP), a memory to store data processed by the wireless communication device (Ganu et al., FIG. 2A, machine-readable storage medium 204; [0049] a machine-readable storage medium, may be any electronic, magnetic, optical, or other physical storage device that contains or stores executable instructions), and a processor to execute instructions of an operating system (Ganu et al., FIG. 2A, hardware processor 202; [0048] Hardware processor may be one or more central processing units (CPUs), semiconductor-based microprocessors, and/or other hardware devices suitable for retrieval and execution of instructions stored in machine-readable storage medium 204).

Regarding claim 20, Ganu et al. discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions (Ganu et al., FIG. 2A, machine-readable storage medium 204; [0049] a machine-readable storage medium, may be any electronic, magnetic, optical, or other physical storage device that contains or stores executable instructions) operable to, when executed by at least one processor, enable the at least one processor (Ganu et al., FIG. 2A, hardware processor 202; [0048] Hardware processor may be one or more central processing units (CPUs), semiconductor-based microprocessors, and/or other hardware devices suitable for retrieval and execution of instructions stored in machine-readable storage medium 204) to cause a wireless communication device (Ganu et al., FIG. 1A access point (AP)/controller 106 in relation to FIG. 2A) to: 
based on a grouping criterion (Ganu et al., [0017] when employing MU-MIMO, a wireless network device may group two or more client devices, and transmit beamformed signals to each group in relation to [0020] a grouping of client devices can be based on one or more criteria including: compatibility of traffic to be transmitted from client devices; and similarity of device class or capability of client devices; [0039] client devices in a network may be grouped together for purposes of simultaneous UL transmissions to an AP/controller), select from a plurality of wireless communication stations (STAs) a group of two or more STAs (Ganu et al., [0021] determining the MCS and target transmit power to be used by client devices for sending their data upstream to an AP(s) when they are part of the MU grouping in order to achieve a desired RSSI at the AP in relation to [0041] in the uplink context an AP/controller determines or calculates a grouping of client devices) for a Trigger-Based (TB) Multi-User (MU) UL Orthogonal-Frequency-Division-Multiple-Access (OFDMA) control frame transmission (Ganu et al., [0042], UL MU-MIMO/OFDMA modes use a trigger frame allowing an AP/controller to allocate MU-MIMO groups and OFDMA RUs to its associated client devices) to be communicated from the group of two or more STAs to the wireless communication device (Ganu et al., [0043] operating in an UL MU mode involves using a trigger frame in order to allow an AP/controller to allocate MU-MIMO groups and OFDMA RUs to client devices associated with the AP/controller), 
the grouping criterion based on two or more Received Signal Strength Indicator (RSSI) values corresponding to the two or more STAs, respectively (Ganu et al., [0075] a hardware processor may calculate, at the AP, a UL pathloss between the client device and the AP using the effective maximum transmit power, the uplink headroom, an antenna gain of the AP, and an RSSI value measured at the AP for the client device in relation to [0080] UL MCS and a target RSSI may be selected in order to further subdivide or generate a subgroup of client devices based on PHY compatibility, where an UL MCS rate can be selected for each client device to use for its triggered UL transmission, and a target transmit power of each client device can be selected to achieve the target RSSI at the AP); 
transmit a trigger frame to trigger the TB MU UL OFDMA control frame transmission (Ganu et al., [0043], once an allocation is made, an AP transmits a trigger frame soliciting the transmission of UL MU PHY Protocol Data Units (PPDUs) from multiple client devices, where the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP), the trigger frame comprising two or more STA Identifiers (IDs) to identify the two or more STAs, respectively (Ganu et al., [0043] the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP; [0044] the trigger frame can provide information identifying client devices that are allowed to transmit); and 
process the TB MU UL OFDMA control frame transmission from the group of two or more STAs (Ganu et al., [0040] trigger frames may enable multiple STAs to send uplink traffic to an AP concurrently in time, in relation to [0042] the AP informs the client devices of the allocation and in turn, the AP polls its associated client device for their UL traffic requirements), the TB MU UL OFDMA control frame transmission comprising two or more control frames from the two or more STAs, respectively (Ganu et al., [0044] in response to the trigger frame, the client devices transmit their respective data packets, UL MU (OFDMA or MU-MIMO) PPDUs to the AP using the appropriate/identified MCS and transmit power resulting in the target RSSI) wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) (Ganu et al., [0046] a plurality of client devices for UL MU transmissions can be grouped together based on the upstream traffic compatibility, where an AP or an AP controller may leverage information contained in buffers status reports (BSRs)).
Ganu et al. does not expressly disclose control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR).
Chu et al., for example from an analogous field of endeavor (Chu et al., [Col 15, ln 46 - 55] an AP determines a client station as present within its transmission range if a corresponding NDP from the client station was received in an UL MU transmission and the AP transmits a DL PPDU having a trigger frame configured to prompt at least some of the determined client stations (STAs) to transmit, as part of an UL MU transmission, respective ranging measurement request packets indicative of respective requests for participation in the MU ranging measurement procedure) discloses control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) (Chu et al., [Col 17, ln 16 - 34] trigger frame variants includes any suitable combination of two or more of a basic trigger for soliciting an UL MU transmission having basic user data, a beamforming report poll (BRP) trigger for soliciting an UL MU transmission having beamforming training feedback, a buffer status report poll (BSRP) trigger for soliciting an UL MU transmission having information regarding how much user data is buffered at client stations for transmission to the AP, a bandwidth query report poll (BQRP) trigger for soliciting an UL MU transmission having bandwidth query reports indicative of channel bandwidth availabilities at client stations) an NDP feedback report poll (NFRP) trigger for soliciting an UL MU transmission having NDPs as feedback, trigger frame in a PPDU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) as taught by Chu et al. with the system of Ganu et al. in order to allow for a more optimized measurement feedback packet (Chu et al., [Col 17, ln 40 - 45]).

Regarding claim 21, Ganu et al. - Chu et al. disclose identifying the plurality of STAs to be scheduled for UL control frame transmission (Chu et al., [Col 20, ln 8 - 10] an association identifier (AID) subfield includes an identifier of a client station for which the user information field is intended); 
group the plurality of STAs into a plurality of STA groups based on the grouping criterion (Ganu et al., [0044] the trigger frame can provide information regarding an appropriate duration and PPDU length of UL MU transmissions expected from client devices, as well as information identifying client devices that are allowed to transmit ;[0060] client devices whose pathloss to an AP is less than some determined pathloss threshold can be grouped together); and 
schedule a plurality of TB MU UL OFDMA control frame transmissions from the plurality of STA groups, respectively (Ganu et al., [0043] the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP).  The motivation is the same as in claim 20.

Regarding claim 22, Ganu et al. discloses the grouping criterion comprises an RSSI similarity criterion (Ganu et al., [0060] an initial grouping of client devices selected based on traffic compatibility and/or client device class may be further refined, where a subset of the initial grouping can be identified/selected based on similar pathloss characteristics) corresponding to a similarity between the two or more RSSI values corresponding to the two or more STAs (Chu et al., [Col 24, ln 34 - 42] the group is established through negotiation and members of a group have a same set of ranging measurement capabilities, where the target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 20.

Regarding claim 23, Ganu et al. - Chu et al. disclose the wireless communication device to maintain a database (Ganu et al., FIG. 6, database 610) comprising a plurality of RSSI values corresponding to the plurality of STAs, respectively (Ganu et al., [0064] a table or other data structure may be used by WLAN infrastructure to maintain a record or listing of the maximum transmit power capabilities of a client device as seen by multiple APs across different channels, bands, and/or regulatory domains), and 
to identify whether a STA of the plurality of STAs is to be included in the group of two or more STA (Ganu et al., [0060] an initial grouping of client devices selected based on traffic compatibility and/or client device class may be further refined, where a subset of the initial grouping can be identified/selected based on similar pathloss characteristics) based on whether an RSSI value corresponding to the STA meets the grouping criterion (Chu et al., [Col 24, 34 - 34] a starting STA subfield indicates a first AID of a range of AIDs corresponding to the client stations that are scheduled to transmit in the UL MU transmission, where a target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 20.

Regarding claim 24, Ganu et al. discloses an apparatus of a wireless communication device (Ganu et al., FIG. 1A access point (AP)/controller 106 in relation to FIG. 2A), the apparatus comprising: 
means for (Ganu et al., FIG. 2A, processor 202), based on a grouping criterion (Ganu et al., [0017] when employing MU-MIMO, a wireless network device may group two or more client devices, and transmit beamformed signals to each group in relation to [0020] a grouping of client devices can be based on one or more criteria including: compatibility of traffic to be transmitted from client devices; and similarity of device class or capability of client devices; [0039] client devices in a network may be grouped together for purposes of simultaneous UL transmissions to an AP/controller), select from a plurality of wireless communication stations (STAs) a group of two or more STAs (Ganu et al., [0021] determining the MCS and target transmit power to be used by client devices for sending their data upstream to an AP(s) when they are part of the MU grouping in order to achieve a desired RSSI at the AP in relation to [0041] in the uplink context an AP/controller determines or calculates a grouping of client devices) for a Trigger-Based (TB) Multi- User (MU) UL Orthogonal-Frequency-Division-Multiple-Access (OFDMA) control frame transmission (Ganu et al., [0042], UL MU-MIMO/OFDMA modes use a trigger frame allowing an AP/controller to allocate MU-MIMO groups and OFDMA RUs to its associated client devices) to be communicated from the group of two or more STAs to the wireless communication device (Ganu et al., [0043] operating in an UL MU mode involves using a trigger frame in order to allow an AP/controller to allocate MU-MIMO groups and OFDMA RUs to client devices associated with the AP/controller), 
the grouping criterion based on two or more Received Signal Strength Indicator (RSSJ) values corresponding to the two or more STAs, respectively (Ganu et al., [0075] a hardware processor may calculate, at the AP, a UL pathloss between the client device and the AP using the effective maximum transmit power, the uplink headroom, an antenna gain of the AP, and an RSSI value measured at the AP for the client device in relation to [0080] UL MCS and a target RSSI may be selected in order to further subdivide or generate a subgroup of client devices based on PHY compatibility, where an UL MCS rate can be selected for each client device to use for its triggered UL transmission, and a target transmit power of each client device can be selected to achieve the target RSSI at the AP); 
means for causing (Ganu et al., FIG. 2A, processor 202) the wireless communication device to transmit a trigger frame to trigger the TB MU UL OFDMA control frame transmission (Ganu et al., [0043], once an allocation is made, an AP transmits a trigger frame soliciting the transmission of UL MU PHY Protocol Data Units (PPDUs) from multiple client devices, where the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP), 
the trigger frame comprising two or more STA Identifiers (IDs) to identify the two or more STAs, respectively (Ganu et al., [0043] the trigger frame is used to inform the client device that they are part of a particular MU group scheduled for upstream transmissions along with a selected MCS and target RSSI to be received at AP; [0044] the trigger frame can provide information identifying client devices that are allowed to transmit); and 
means for processing (Ganu et al., FIG. 2A, processor 202) the TB MU UL OFDMA control frame transmission from the group of two or more STAs (Ganu et al., [0040] trigger frames may enable multiple STAs to send uplink traffic to an AP concurrently in time, in relation to [0042] the AP informs the client devices of the allocation and in turn, the AP polls its associated client device for their UL traffic requirements), the TB MU UL OFDMA control frame transmission comprising two or more control frames from the two or more STAs, respectively (Ganu et al., [0044] in response to the trigger frame, the client devices transmit their respective data packets, UL MU (OFDMA or MU-MIMO) PPDUs to the AP using the appropriate/identified MCS and transmit power resulting in the target RSSI), wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) (Ganu et al., [0046] a plurality of client devices for UL MU transmissions can be grouped together based on the upstream traffic compatibility, where an AP or an AP controller may leverage information contained in buffers status reports (BSRs)).
Ganu et al. does not expressly disclose control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR).
Chu et al., for example from an analogous field of endeavor (Chu et al., [Col 15, ln 46 - 55] an AP determines a client station as present within its transmission range if a corresponding NDP from the client station was received in an UL MU transmission and the AP transmits a DL PPDU having a trigger frame configured to prompt at least some of the determined client stations (STAs) to transmit, as part of an UL MU transmission, respective ranging measurement request packets indicative of respective requests for participation in the MU ranging measurement procedure) discloses control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) (Chu et al., [Col 17, ln 16 - 34] trigger frame variants includes any suitable combination of two or more of a basic trigger for soliciting an UL MU transmission having basic user data, a beamforming report poll (BRP) trigger for soliciting an UL MU transmission having beamforming training feedback, a buffer status report poll (BSRP) trigger for soliciting an UL MU transmission having information regarding how much user data is buffered at client stations for transmission to the AP, a bandwidth query report poll (BQRP) trigger for soliciting an UL MU transmission having bandwidth query reports indicative of channel bandwidth availabilities at client stations) an NDP feedback report poll (NFRP) trigger for soliciting an UL MU transmission having NDPs as feedback, trigger frame in a PPDU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) as taught by Chu et al. with the system of Ganu et al. in order to allow for a more optimized measurement feedback packet (Chu et al., [Col 17, ln 40 - 45]).

Regarding claim 25 , Ganu et al. - Chu et al. disclose means for determining (Ganu et al., FIG. 2A, processor 202) the group of two or more STAs to include N STAs (Ganu et al., [0060] an initial grouping of client devices selected based on traffic compatibility and/or client device class may be further refined, where a subset of the initial grouping can be identified/selected based on similar pathloss characteristics), and 
applying the grouping criterion to identify from the plurality of STAs the N STAs having RSSI values which are closets to each other (Chu et al., [Col 24, ln 34 - 42] the group is established through negotiation and members of a group have a same set of ranging measurement capabilities, where the target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 24.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganu et al. - Chu et al. in view of Silverman et al. (US 20200287633 A1).

Regarding claim 3, Ganu et al. - Chu et al. do not expressly disclose the wireless communication device to determine a sorted order of the plurality of STAs according to RSSI values of the plurality of STAs, and to group the plurality of STAs into the plurality of STA groups based on the sorted order of the plurality of STAs.
Silverman et al., for example, from an analogous field of endeavor (Silverman et al., [0028] an access point allocates radio resources to wireless devices based on their respective signal strength) discloses the wireless communication device to determine a sorted order of the plurality of STAs according to RSSI values of the plurality of STAs (Silverman et al., [0032] the access point sorts the wireless devices in descending order from the wireless device with the highest signal strength to the wireless device with the lowest signal strength, alternatively, the access point may sort the wireless device in ascending order of signal strength), and 
to group the plurality of STAs into the plurality of STA groups based on the sorted order of the plurality of STAs (Silverman et al., [0032] the access point orders the wireless devices based on the corresponding measures of signal strength).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless communication device to determine a sorted order of the plurality of STAs according to RSSI values of the plurality of STAs, and to group the plurality of STAs into the plurality of STA groups based on the sorted order of the plurality of STAs as taught by Silverman et al. with the combined system of Ganu et al. - Chu et al. in order to assign available RUs to the wireless devices (Silverman et al., [0033]).

Regarding claim 13, Ganu et al. - Chu et al. do not expressly disclose the wireless communication device to dynamically update the database to comprise dynamically updated RSSI values by dynamically updating an RSSI value corresponding to a STA based on a transmission received from the STA, and to dynamically update the group of two or more STAs based on the dynamically updated RSSI values.
Silverman et al., for example, from an analogous field of endeavor (Silverman et al., [0028] an access point allocates radio resources to wireless devices based on their respective signal strength) discloses the wireless communication device to dynamically update the database to comprise dynamically updated RSSI values by dynamically updating an RSSI value corresponding to a STA based on a transmission received from the STA (Silverman et al., [0032] the access point may update the stored RSSI value for each wireless device when the access point receives a transmission from the wireless device), and to dynamically update the group of two or more STAs based on the dynamically updated RSSI values (Silverman et al., [0032] the access point orders the wireless devices based on the corresponding measures of signal strength).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless communication device to dynamically update the database to comprise dynamically updated RSSI values by dynamically updating an RSSI value corresponding to a STA based on a transmission received from the STA, and to dynamically update the group of two or more STAs based on the dynamically updated RSSI values as taught by Silverman et al. with the system of Ganu et al. - Chu et al. in order to assign available RUs to the wireless devices (Silverman et al., [0033]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416